       Case 3:17-cv-01779-MEM-DB Document 75 Filed 03/02/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY HEATH BARNEY,                   :

                    Plaintiff          :   CIVIL ACTION NO. 3:17-1779

        v.                             :        (JUDGE MANNION)

PA DEP’T CORR., et al,                 :

                   Defendants          :

                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Defendants’ motion to dismiss (Doc. 35) is GRANTED.

       2. Plaintiff’s motion for injunctive relief (Doc. 31) is DISMISSED as
          moot.

       3. Plaintiff’s motion to depose Defendants (Doc. 49), motion for
          discovery (Doc. 52) and motion for leave to file supplemental brief
          in support of discovery (Doc. 62) are DISMISSED as moot.

       4. Plaintiff’s motion for sanctions for Defendants use of Smart
          Communications to serve Plaintiff with their filings, (Doc. 63) is
          DENIED.

       5. The Clerk of Court is directed to CLOSE this case.

       6. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).

                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: March 2, 2021
17-1779-01-ORDER
